UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1902


WESLEY EDWARD SMITH, III,

                  Plaintiff – Appellant,

             v.

COMMONWEALTH OF VIRGINIA, et al.; TIM KAINE, Governor; J.
KIRK   DE  COURCEY   SHOWALTER;  VIRGINIA   STATE BOARD OF
ELECTIONS; JAMES VAN INGOLD; ROBERT A. DYBING,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:08-cv-00800-REP)


Submitted:    November 17, 2009             Decided:   December 1, 2009


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wesley Edward Smith, III, Appellant Pro Se.      Stephen Michael
Hall, Assistant Attorney General, Richmond, Virginia; Robert A.
Dybing, John Adrian Gibney, Jr., THOMPSON MCMULLAN PC, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wesley Edward Smith, III, appeals the district court’s

order dismissing his civil complaint and denying leave to amend

the   complaint.      We    have    reviewed   the    record   and    find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Smith v. Virginia, No. 3:08-cv-00800-REP

(E.D. Va.   July   16,     2009).     We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                       2